Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED 
This Office Action is made in reply to Application Serial Number 17839,858 filed 14 June 2022.  As originally filed, Claims 1 – 20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,395,037. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).


Instant Application 17/839,858
US Patent 11,395,037
1. A method for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the method comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer; 








establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 

determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
1. A method for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the method comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer, wherein determining the baseline input-to-output delay comprises subtracting a time-point at which content is input into the first input buffer from a time-point at which the content is output by the output buffer, to arrive at the baseline input-to-output delay;

establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 

determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time- point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
2. The method of claim 1, wherein the content-presentation device is a television and the output buffer is a display buffer.
2. The method of claim 1, wherein the content-presentation device is a television and the output buffer is a display buffer.
3. The method of claim 1, further comprising generating the first fingerprint data and the second fingerprint data.
3. The method of claim 1, further comprising generating the first fingerprint data and the second fingerprint data.
4. The method of claim 1, wherein using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time- point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.
4. The method of claim 1, wherein using the determined baseline input- to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.
5. The method of claim 1, wherein the instruction time-point is a first instruction time- point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content- segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
5. The method of claim 1, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content-segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
6. The method of claim 5, wherein the content in the first input buffer is a modifiable content segment associated with the content-modification operation and the content in the second input buffer is supplemental content associated with the content-modification operation.
6. The method of claim 6, wherein the content in the first input buffer is a modifiable content segment associated with the content-modification operation and the content in the second input buffer is supplemental content associated with the content-modification operation.
7. The method of claim 1, further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device.
7. The method of claim 1, further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device.
8. The method of claim 7, wherein the data associated with the content-presentation device comprises model number of the content-presentation device.
8. The method of claim 8, wherein the data associated with the content- presentation device comprises model number of the content-presentation device.
9. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the set of operations comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer;








establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 

determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
9. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content- presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the set of operations comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer, wherein determining the baseline input-to-output delay comprises subtracting a time-point at which content is input into the first input buffer from a time-point at which the content is output by the output buffer, to arrive at the baseline input-to-output delay; 

establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 

determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time- point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
10. The non-transitory computer-readable storage medium of claim 9, wherein the content-presentation device is a television and the output buffer is a display buffer.
10. The non-transitory computer-readable storage medium of claim 10, wherein the content-presentation device is a television and the output buffer is a display buffer.
11. The non-transitory computer-readable storage medium of claim 9, further comprising generating the first fingerprint data and the second fingerprint data.
11. The non-transitory computer-readable storage medium of claim 10, further comprising generating the first fingerprint data and the second fingerprint data.
12. The non-transitory computer-readable storage medium of claim 9, wherein using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.
12. The non-transitory computer-readable storage medium of claim 10, wherein using the determined baseline input-to-output delay, the determined instruction time- point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.
13. The non-transitory computer-readable storage medium of claim 9, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input- buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content- segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
13. The non-transitory computer-readable storage medium of claim 10, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content-segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
14. The non-transitory computer-readable storage medium of claim 13, wherein the content in the first input buffer is a modifiable content segment associated with the content- modification operation and the content in the second input buffer is supplemental content associated with the content-modification operation.
14. The non-transitory computer-readable storage medium of claim 15, wherein the content in the first input buffer is a modifiable content segment associated with the content-modification operation and the content in the second input buffer is supplemental content associated with the content-modification operation.
15. The non-transitory computer-readable storage medium of claim 9, the set of operations further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device.
15. The non-transitory computer-readable storage medium of claim 10, the set of operations further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device.
16. The non-transitory computer-readable storage medium of claim 9, wherein the data associated with the content-presentation device comprises model number of the content- presentation device.
16. The non-transitory computer-readable storage medium of claim 10, wherein the data associated with the content-presentation device comprises model number of the content-presentation device.
17. A computing system comprising: 
a processor; and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the set of operations comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer; 








establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 

determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
17. A computing system comprising: 
a processor; and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer, the set of operations comprising: 

determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer, wherein determining the baseline input-to-output delay comprises subtracting a time-point at which content is input into the first input buffer from a time-point at which the content is output by the output buffer, to arrive at the baseline input-to-output delay;

establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; 

determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer; 


determining a loss of synchronous lock time-point at which the established synchronous lock is lost; 

using the determined baseline input-to-output delay, the determined instruction time- point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and 

using the determined input-buffer switching delay to facilitate performing a content- modification operation.
18. The computing system of claim 17, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content- segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
18. The computing system of claim 19, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: determining a modification start-time, which corresponds to a start of a modifiable content-segment; at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer.
19. The computing system of claim 17, wherein the content-presentation device is a television and the output buffer is a display buffer.
19. The computing system of claim 19, wherein the content-presentation device is a television and the output buffer is a display buffer.
20. The computing system of claim 17, wherein using the determined baseline input- to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.
20. The computing system of claim 19, wherein using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 15 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US Pub. 2018/0234713 A1 (hereinafter Kwon) in view of Thielen et al., US Pub. 2020/0021877 A1 (hereinafter Thielen).


In regards to Claim 1, Kwon discloses a method for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer (Kwon: Fig. 3 and [0045], Buffer 135 receives broadcasting image; Fig. 3 and [0046], Buffer 145 receives substitutional advertisement image; Fig. 3 and [0040], output buffer 161; Fig. 3 and [0047], Broadcasting image or substitutional advertisement image may be copy the image in the output buffer 161), the method comprising: 
determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer (Kwon: Fig. 3 and [0065], Display apparatus 100 may store a frame 4 in the first buffer 135_1 depending on the frame update period Tb of the broadcasting image and may display the frame 4 in the display 163 depending on the frame update period Td of the display 163); 
determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer (Kwon: [0034], Broadcasting or advertising schedule may be verified and may include the start time of an advertisement; [0067], Substitutional advertisement may be requested at first time point t1); 
determining a loss of synchronous lock time-point at which the established synchronous lock is lost (Kwon: [0068], the timing of the frame update period Tr of the substitutional advertisement image does not coincide with the timing of the frame update period Td); 
using a delay to facilitate performing a content modification operation (Kwon: Figs. 1 and 5, [0078], Display apparatus may substitute the broadcasting image with the substitutional advertisement image to display the substitutional advertisement in the display).  But Kwon fails to explicitly disclose establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and using the determined input-buffer switching delay to facilitate performing a content modification operation (emphasis added to distinguish elements not explicitly taught by Kwon).
Thielen from a similar endeavor teaches establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer (Thielen: [0014], Establishing correlation between the timestamps of the matching query and reference fingerprints could constitute establishing “synchronous lock” or time mapping between client time and true time);  
using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay (Thielen: [0083], Determine a client-time point at which the client should perform a content revision in the media stream being received by the client based on using the established synchronous lock; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream; [0015], Client-time point when the client should replace ad A3 in the media stream is the true-time value TA3; [0011], Ad pod may define an internal timeline, starting at time T=0 and continuing to the end of the ad pod but the client may have its own internal clock that has a timeline defining “client time”); and 
using the determined input-buffer switching delay to facilitate performing a content modification operation (Thielen: Fig. 3 and [0090], At the specific client-time point, perform a content revision of the media stream being received by the client).
Because it may be useful for the client to revise a portion of the stream’s media content such as by replacing an ad with a replacement ad or to overlay content, it may be desirable for the client to perform such content revision at a specific time point within the media stream, (Thielen: [0005] – [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon in view of Thielen such that the client may position the replacement ad at a time in the media stream when the existing ad would have started, (Thielen: [0006]).  
	

Regarding Claim 2, the combined teaching of Kwon and Thielen discloses the method of claim 1, wherein the content-presentation device is a television (Kwon: Fig. 1 and [0025], display apparatus 100 may be a TV) and the output buffer is a display buffer (Kwon: Fig. 3 and [0048], output buffer 161 may be displayed in the display 163).

Regarding Claim 3, the combined teaching of Kwon and Thielen discloses the method of claim 1, further comprising generating the first fingerprint data and the second fingerprint data (Thielen: [0013], Generate query fingerprints of frames of the media stream and timestamp those query fingerprints.  Computing system could be provisioned with reference fingerprints of frames of the known media stream).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 4, the combined teaching of Kwon and Thielen discloses the method of claim 1, wherein using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock timepoint to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay (Thielen: [0064], To compute the advanced client-time point, the server could subtract the threshold advance duration from that estimated client-time point; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint; [0054], Given the reference-data indication of the true-time point when the content revision is to occur, server could apply the offset defined by the synchronous lock, to determine the associated client-time point when the content revision is to occur).

Regarding Claim 5, the combined teaching of Kwon and Thielen discloses the method of claim 1, wherein the instruction time-point is a first instruction timepoint, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: 
determining a modification start-time, which corresponds to a start of a modifiable content segment (Kwon: [0034], If a substitutable advertisement is included in the channel corresponding to the channel information, the ACR server may verify information, such as the start time of an advertisement, about the substitutable advertisement); 
at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer (Thielen: [0006], Client performs content revision at a specific time point within the media stream; [0008], Client needs to learn the specific time point where the revision is to occur; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint.  Time offset between true time and client time could be applied in order to determine the client-time point corresponding with the given true-time point).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 6, the combined teaching of Kwon and Thielen discloses the method of claim 5, wherein the content in the first input buffer is a modifiable content segment associated with the content-modification operation (Kwon: [0041], Broadcasting content is received from the broadcasting server; Fig. 3 and [0045], First buffer 135 receives broadcasting content) and the content in the second input buffer is supplemental content associated with the content-modification operation (Kwon: [0041], Advertisements are received from the advertisement server; [0045], Second buffer 145 may receive substitutional advertisement content).

Regarding Claim 7, the combined teaching of Kwon and Thielen discloses the method of claim 1, further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device (Thielen: [0078], Indication is provided by the server of the true-time point where the content revision is to start; [0055], Server could transmit content-revision information to the client, such as certain replacement content for the client to substitute in place of content in the media stream).  This claim is rejected on the same grounds as Claim 1.

In regards to Claim 9, Kwon discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (Kwon: [0079], non-transitory computer-readable storage medium. Instructions is executed by a processor), cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer  (Kwon: Fig. 3 and [0045], Buffer 135 receives broadcasting image; Fig. 3 and [0046], Buffer 145 receives substitutional advertisement image; Fig. 3 and [0040], output buffer 161; Fig. 3 and [0047], Broadcasting image or substitutional advertisement image may be copy the image in the output buffer 161), the set of operations comprising: 
determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer (Kwon: Fig. 3 and [0065], Display apparatus 100 may store a frame 4 in the first buffer 135_1 depending on the frame update period Tb of the broadcasting image and may display the frame 4 in the display 163 depending on the frame update period Td of the display 163); 
determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer (Kwon: [0034], Broadcasting or advertising schedule may be verified and may include the start time of an advertisement; [0067], Substitutional advertisement may be requested at first time point t1); 
determining a loss of synchronous lock time-point at which the established synchronous lock is lost (Kwon: [0068], the timing of the frame update period Tr of the substitutional advertisement image does not coincide with the timing of the frame update period Td); and 
using a delay to facilitate performing a content modification operation (Kwon: Figs. 1 and 5, [0078], Display apparatus may substitute the broadcasting image with the substitutional advertisement image to display the substitutional advertisement in the display).  But Kwon fails to explicitly disclose establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and using the determined input-buffer switching delay to facilitate performing a content modification operation (emphasis added to distinguish elements not explicitly taught by Kwon).
Thielen from a similar endeavor teaches establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer (Thielen: [0014], Establishing correlation between the timestamps of the matching query and reference fingerprints could constitute establishing “synchronous lock” or time mapping between client time and true time); 
using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay (Thielen: [0083], Determine a client-time point at which the client should perform a content revision in the media stream being received by the client based on using the established synchronous lock; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream; [0015], Client-time point when the client should replace ad A3 in the media stream is the true-time value TA3; [0011], Ad pod may define an internal timeline, starting at time T=0 and continuing to the end of the ad pod but the client may have its own internal clock that has a timeline defining “client time”);
using the determined input-buffer switching delay to facilitate performing a content modification operation (Thielen: Fig. 3 and [0090], At the specific client-time point, perform a content revision of the media stream being received by the client).
Because it may be useful for the client to revise a portion of the stream’s media content such as by replacing an ad with a replacement ad or to overlay content, it may be desirable for the client to perform such content revision at a specific time point within the media stream, (Thielen: [0005] – [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon in view of Thielen such that the client may position the replacement ad at a time in the media stream when the existing ad would have started, (Thielen: [0006]).  


Regarding Claim 10, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9, wherein the content-presentation device is a television and the output buffer is a display buffer (Kwon: Fig. 1 and [0025], display apparatus 100 may be a TV) and the output buffer is a display buffer (Kwon: Fig. 3 and [0048], output buffer 161 may be displayed in the display 163).

Regarding Claim 11, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9, further comprising generating the first fingerprint data and the second fingerprint data (Thielen: [0013], Generate query fingerprints of frames of the media stream and timestamp those query fingerprints.  Computing system could be provisioned with reference fingerprints of frames of the known media stream).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 12, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9, wherein using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay (Thielen: [0064], To compute the advanced client-time point, the server could subtract the threshold advance duration from that estimated client-time point; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint; [0054], Given the reference-data indication of the true-time point when the content revision is to occur, server could apply the offset defined by the synchronous lock, to determine the associated client-time point when the content revision is to occur).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 13, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input buffer switching delay to facilitate performing the content-modification operation comprises: 
determining a modification start-time, which corresponds to a start of a modifiable content segment (Kwon: [0034], If a substitutable advertisement is included in the channel corresponding to the channel information, the ACR server may verify information, such as the start time of an advertisement, about the substitutable advertisement);  
at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer (Thielen: [0006], Client performs content revision at a specific time point within the media stream; [0008], Client needs to learn the specific time point where the revision is to occur; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint.  Time offset between true time and client time could be applied in order to determine the client-time point corresponding with the given true-time point).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 14, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 13, wherein the content in the first input buffer is a modifiable content segment associated with the content modification operation and the content in the second input buffer is supplemental content associated with the content-modification operation (Kwon: [0041], Broadcasting content is received from the broadcasting server; Fig. 3 and [0045], First buffer 135 receives broadcasting content) and the content in the second input buffer is supplemental content associated with the content-modification operation (Kwon: [0041], Advertisements are received from the advertisement server; [0045], Second buffer 145 may receive substitutional advertisement content).

Regarding Claim 15, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9, the set of operations further comprising transmitting an indication of the determined input-buffer switching delay and data associated with the content-presentation device (Thielen: [0078], Indication is provided by the server of the true-time point where the content revision is to start; [0055], Server could transmit content-revision information to the client, such as certain replacement content for the client to substitute in place of content in the media stream).  This claim is rejected on the same grounds as Claim 10.




In regards to Claim 17, Kwon discloses a computing system comprising: 
a processor (Kwon: Fig. 2 and 30, Processor 190 perform their respective operations); and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor (Kwon: [0079], non-transitory computer-readable storage medium. Instructions is executed by a processor), cause performance of a set of operations for use in connection with a content-presentation device comprising a first input buffer, a second input buffer, and an output buffer, wherein the content-presentation device is configured such that content from either the first input buffer or the second input buffer can be communicated to the output buffer (Kwon: Fig. 3 and [0045], Buffer 135 receives broadcasting image; Fig. 3 and [0046], Buffer 145 receives substitutional advertisement image; Fig. 3 and [0040], output buffer 161; Fig. 3 and [0047], Broadcasting image or substitutional advertisement image may be copy the image in the output buffer 161), the set of operations comprising: 
determining a baseline input-to-output delay, which represents a time period between when content is input into the first input buffer and output by the output buffer (Kwon: Fig. 3 and [0065], Display apparatus 100 may store a frame 4 in the first buffer 135_1 depending on the frame update period Tb of the broadcasting image and may display the frame 4 in the display 163 depending on the frame update period Td of the display 163); 
determining an instruction time-point at which the content-presentation device provides an instruction for the content-presentation device to switch from using content in the first input buffer to populate the output buffer, to using content in the second input buffer to populate the output buffer (Kwon: [0034], Broadcasting or advertising schedule may be verified and may include the start time of an advertisement; [0067], Substitutional advertisement may be requested at first time point t1); 
determining a loss of synchronous lock time-point at which the established synchronous
lock is lost (Kwon: [0068], the timing of the frame update period Tr of the substitutional advertisement image does not coincide with the timing of the frame update period Td); and 
using the determined input-buffer switching delay to facilitate performing a content modification operation (Kwon: Figs. 1 and 5, [0078], Display apparatus may substitute the broadcasting image with the substitutional advertisement image to display the substitutional advertisement in the display).  But Kwon fails to explicitly disclose establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer; using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay; and using the determined input-buffer switching delay to facilitate performing a content modification operation (emphasis added to distinguish elements not explicitly taught by Kwon).
Theilen from a similar endeavor teaches establishing a synchronous lock between (i) first fingerprint data representing content in the first input buffer and (ii) second fingerprint data representing content in the output buffer (Thielen: [0014], Establishing correlation between the timestamps of the matching query and reference fingerprints could constitute establishing “synchronous lock” or time mapping between client time and true time); 
using the determined baseline input-to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay (Thielen: [0083], Determine a client-time point at which the client should perform a content revision in the media stream being received by the client based on using the established synchronous lock; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream; [0015], Client-time point when the client should replace ad A3 in the media stream is the true-time value TA3; [0011], Ad pod may define an internal timeline, starting at time T=0 and continuing to the end of the ad pod but the client may have its own internal clock that has a timeline defining “client time”); and
using the determined input-buffer switching delay to facilitate performing a content modification operation (Thielen: Fig. 3 and [0090], At the specific client-time point, perform a content revision of the media stream being received by the client).
Because it may be useful for the client to revise a portion of the stream’s media content such as by replacing an ad with a replacement ad or to overlay content, it may be desirable for the client to perform such content revision at a specific time point within the media stream, (Thielen: [0005] – [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon in view of Thielen such that the client may position the replacement ad at a time in the media stream when the existing ad would have started, (Thielen: [0006]).  

Regarding Claim 18, the combined teaching of Kwon and Thielen discloses the computing system of claim 17, wherein the instruction time-point is a first instruction time-point, and wherein using the determined input-buffer switching delay to facilitate performing the content-modification operation comprises: 
determining a modification start-time, which corresponds to a start of a modifiable content segment (Kwon: [0034], If a substitutable advertisement is included in the channel corresponding to the channel information, the ACR server may verify information, such as the start time of an advertisement, about the substitutable advertisement); 
at a second instruction time-point, which is the determined modification start-time minus the determined input-buffer switching delay, instructing the content-presentation device to switch from using content in the first input buffer to populate the output buffer to using content in the second input buffer to populate the output buffer (Thielen: [0006], Client performs content revision at a specific time point within the media stream; [0008], Client needs to learn the specific time point where the revision is to occur; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint.  Time offset between true time and client time could be applied in order to determine the client-time point corresponding with the given true-time point).  This claim is rejected on the same grounds as Claim 19.

Regarding Claim 19, the combined teaching of Kwon and Thielen discloses the computing system of claim 17, wherein the content-presentation device is a television  (Kwon: Fig. 1 and [0025], display apparatus 100 may be a TV) and the output buffer is a display buffer  (Kwon: Fig. 3 and [0048], output buffer 161 may be displayed in the display 163).

Regarding Claim 20, the combined teaching of Kwon and Thielen discloses the computing system of claim 17, wherein using the determined baseline input- to-output delay, the determined instruction time-point, and the determined loss of synchronous lock time-point to determine an input-buffer switching delay comprises subtracting the determined baseline input-to-output delay and the determined instruction time-point from the determined loss of synchronous lock time-point, to arrive at the input-buffer switching delay (Thielen: [0064], To compute the advanced client-time point, the server could subtract the threshold advance duration from that estimated client-time point; [0014], Time offset between true time within the known media stream and client time as the client receives the media stream is defined by a difference between the timestamp of the matching query fingerprint and the matching reference fingerprint; [0054], Given the reference-data indication of the true-time point when the content revision is to occur, server could apply the offset defined by the synchronous lock, to determine the associated client-time point when the content revision is to occur).


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Thielen as applied to claims1 and 10 above, and further in view of Chen et al., US Pub. 2018/0014041 A1 (hereinafter Chen).

Regarding Claim 8, the combined teaching of Kwon and Thielen discloses the method of claim 7.  But Kwon and Thielen fails to explicitly disclose, wherein the data associated with the content-presentation device comprises model number of the content-presentation device. 
Chen from a similar endeavor teaches wherein the data associated with the content-presentation device comprises model number of the content-presentation device (Chen: [0137], CDN may also send device capabilities of the client device including model number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon and Thielen in view of Chen such that advertisement insertion may be enabled, (Chen: [0107]).  The video client may substitute tailored locally stored advertisement for commercial breaks, rather than the default broadcasted commercials, (Chen: [0107]).

Regarding Claim 16, the combined teaching of Kwon and Thielen discloses the non-transitory computer-readable storage medium of claim 9.  But Kwon and Thielen fail to explicitly disclose, wherein the data associated with the content-presentation device comprises model number of the content presentation device.
Chen from a similar endeavor teaches wherein the data associated with the content-presentation device comprises model number of the content presentation device (Chen: [0137], CDN may also send device capabilities of the client device including model number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon and Thielen in view of Chen such that advertisement insertion may be enabled, (Chen: [0107]).  The video client may substitute tailored locally stored advertisement for commercial breaks, rather than the default broadcasted commercials, (Chen: [0107]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al., US Pub. 2018/0014046 A1 disclose buffering a first media asset when switching to a second media asset, ([0039]).
Seo et al., US 2020/0059691 A1 disclose establishing a synchronous lock is used to translate the true-time time point where the content replacement is to occur into a corresponding client-time time point, ([0048] – [0049]).
Dunker et al., US Pub. 2020/0029107 A1 disclose establishing synchronous lock between true time and client time, ([0037]).
Herigstad et al., US Pub. 2015/0309687 A1 disclose a media mixing device comprising in buffer 605, secondary content buffer 606 and output buffer 607, (Fig. 6 and [0068]).
Sundy et al., US Pub. 2012/0099022 A1 disclose advertisement substitution could occur at an out-point, ([0083]).
YU et al., US Pub. 2016/0381436 A1 disclose after exact match of sample content against the master content, an accurate offset can be obtained ([0145] – [0152]).
Seo et al., US Pub. 2020/0059692 A1 disclose a target time at which the device is to start playing out replacement content in place of a portion of the media stream, (Abstract).
Taylor et al., US Pub. 2010/0118941 A1 disclose selecting which video sequence is output for display, (Abstract).
Pandey et al., US Pub. 2010/0329355 A1 disclose an input buffer, ([0014] – [0015]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421